Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-12-00808-CV

                                    G.G. MEDICAL, INC.,
                                          Appellant

                                                v.

Shawn ROSENBAUM, Individually and as Heir At Law of Diane Rosenbaum and as Guardian
and Next Friend of Thomas Rosenbaum, a Minor, and Thomas Rosenbaum, Individually and as
                           Heir At Law of Diane Rosenbaum,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-01757
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of this court. The parties’ joint motion to dismiss is GRANTED. The judgment of the trial
court is REVERSED without regard to the merits, and the cause is REMANDED for the entry of
a judgment in conformity with the parties’ settlement agreement. Costs of appeal are taxed against
the parties who have incurred them.

       SIGNED July 31, 2013.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice